                           Case 1:20-cv-01229-CFC-JLH Document 11-2 Filed 11/23/20 Page 1 of 12 PageID #: 258

                                                                       Exhibit 2

      US7068950B2                 Specification Support                         Xilinx Zynq Ultrascale+ (The accused instrumentality)

17pre.       A    method   of FIG. 4 shows a transmission The accused instrumentality implements a method of reducing misalignment between a carrier
reducing         misalignment system 400 according to one signal and a data signal.
between a carrier signal        embodiment of the present
and      a       data   signal, invention.      System      400
comprising the steps of:        comprises system 100 of Xilinx Zynq Ultrascale+ is a Multiprocessor SoC that provides high system-level performance-per-
                                FIG. 1 (already described watt. Zynq Ultrascale+ device combines a high-performance ARM-based multicore,
                                above) and an alignment multiprocessing system with ASIC-class programmable logic and is capable of offloading critical
                                device 402. Device 402 is applications, such as graphics and video pipelining, to dedicated processing blocks. See Fig. 1.
                                configured      to    generate
                                feedback to modulator 108
                                of system 100 based on
                                signal 104 to maintain
                                carrier      signal   118    in
                                alignment with the input
                                data signal (i.e., signal
                                102).

                                [Col.3, Line 42-48]




                                Analyzer 406 of system 400
                                may be implemented using


                                                                               1
Case 1:20-cv-01229-CFC-JLH Document 11-2 Filed 11/23/20 Page 2 of 12 PageID #: 259

                                               Exhibit 2

    any suitable technology,                                            Citation 1: Zynq UltraScale+
    e.g., as an ASIC or as
    discrete circuit elements.
    Alignment device 402 may
    be adapted to align signals
    having different data rates
    (e.g., 10, 20, or 40 GBit/s)
    and to accept clock signals
    represented   by    different
    waveforms.

    [Col. 6, Line 32-37]                                                            Fig. 1

                                       Source: https://www.xilinx.com/support/documentation/product-briefs/zynq-ultrascale-plus-
                                                    product-brief.pdf, Page 1, Last Accessed June 19, 2020, Exhibit A
    As seen in FIG. 6, proper
    alignment corresponds to a
    relatively high power level
                                    UltraScale+ introduces intermodulation onto the signals that it receives. Two or more signal
    (i.e., -80.5 dBm) in the 2-
                                    frequencies are combined, and intermodulation distortion is created. These two or more signals can
    GHz band. Similarly, when
                                    be both data and carrier signals. See Fig. 2.
    clock signal 112 is delayed
    by about 270 or 370 ps, the
    power level is relatively low
    (i.e., -88.5 dBm) indicating
    that signals 102 and 118 are


                                                        2
Case 1:20-cv-01229-CFC-JLH Document 11-2 Filed 11/23/20 Page 3 of 12 PageID #: 260

                                             Exhibit 2

    misaligned. Therefore, to                                  Citation 2: Intermodulation Distortion
    maintain signals 102 and
    118 in alignment, power
    analyzer      500      may
    configure phase shifter
    408 by way of control                                                        Fig. 2
    signal 416 to apply a time
                                    Source: https://www.xilinx.com/support/documentation/white_papers/wp509-rfsampling-data-
    delay, e.g., of about 220 ps
                                                   converters.pdf, Page 11, Last Accessed June 19, 2020, Exhibit C
    to clock signal 112.

    [Col.4, Line 49-58]

                                   Zynq Ultrascale+ uses data modulation to assess the misalignment of the data and carrier signals.
                                   Adjacent Channel Leakage Ratio (ACLR) is used to depict the power emitted or leaked into
                                   adjacent channels of the communication system. See Fig. 3.




                                                     3
Case 1:20-cv-01229-CFC-JLH Document 11-2 Filed 11/23/20 Page 4 of 12 PageID #: 261

                                   Exhibit 2

                                                           Citation 3: ACLR Graph




                                                                     Fig. 3

                           Source: https://www.xilinx.com/support/documentation/white_papers/wp509-rfsampling-data-
                                       converters.pdf, Page 16, Last Accessed on June 19, 2020, Exhibit C




                                           4
                       Case 1:20-cv-01229-CFC-JLH Document 11-2 Filed 11/23/20 Page 5 of 12 PageID #: 262

                                                                          Exhibit 2

                                                            Once the misalignment has been assessed, the multi-mode clock manager (MMCM) within the
                                                            Ultrascale+ will attempt to reduce it through phase shifting, which enables synthesis capabilities.
                                                            See Fig. 4.

                                                                                            Citation 4: MMCM Phase Shift




                                                                                                           Fig. 4

                                                                  Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                                                             clocking.pdf, Page 8, Last Accessed on June 19, 2020, Exhibit B

1a.   analyzing   spectral For example, as shown in The accused instrumentality implements a method that comprises analyzing spectral power of a
power of a data-modulated FIG.    5,   circuit  508 data-modulated signal corresponding to the carrier and data signals, the spectral power being in a
signal corresponding to comprises an analog-to- spectral band corresponding to a spectral null of the data-modulated signal.
the carrier and data digital converter (ADC)
signals, the spectral power 510, a digital processor 512,
being in a spectral band and       a  digital-to-analog Xilinx Zynq Ultrascale+ includes various analog to digital converters (ADC) for measuring signal-
corresponding     to     a converter (DAC) 514. ADC to-noise ratio (SNR), signal-to- (noise + distortion) ratio (SNDR), and the effective number of bits
spectral null of the data- 510 can be a relatively low (ENOB). These ADCs often analyze spectral components power as well as noise in data, and
modulated signal; and      speed ADC configured to performance. See Fig. 5.
                            measure the amplitude of
                            the output of LPF 506.


                                                                               5
Case 1:20-cv-01229-CFC-JLH Document 11-2 Filed 11/23/20 Page 6 of 12 PageID #: 263

                                              Exhibit 2

    [Col.4, Line 34-38]                                    Citation 5: Signal-to-(Noise + Distortion) Ratio

    FIG. 3B shows a typical
    spectrum      of    a    data-
    modulated signal when the
    carrier and data signals are
    misaligned. As can be seen                                                  Fig. 5
    in FIG. 3B, the spectral
                                      Source: https://www.xilinx.com/support/documentation/white_papers/wp509-rfsampling-data-
    background is no longer
                                                   converters.pdf, Page 4, Last Accessed on June 19, 2020, Exhibit C
    flat, but rather, exhibits
    spectral nulls, e.g., nulls 304
    and 306 at about 6 and
    17GHZ, respectively. The Intermodulation distortion (IM3) within Ultrascale+ happens when two or more signal frequencies
                             (such as data and carrier signals) interact to produce intermodulation products. See Fig. 6.
    presence of one or more
    nulls in the spectrum is                                   Citation 6: Intermodulation Distortion
    indicative of misalignment
    and may be used to detect
    and correct the same.

    [Col. 3, Line 29-35]
                                                                                Fig. 6

                                      Source: https://www.xilinx.com/support/documentation/white_papers/wp509-rfsampling-data-
                                                   converters.pdf, Page 11, Last Accessed June 19, 2020, Exhibit C




                                                      6
Case 1:20-cv-01229-CFC-JLH Document 11-2 Filed 11/23/20 Page 7 of 12 PageID #: 264

                                    Exhibit 2


                          Xilinx Zynq Ultrascale+ characterizes the performance of RF-sampling data by using an adjacent
                          channel leakage ratio (ACLR) to characterize the ratio of modulated signal power versus power
                          emitted or leaked into adjacent channels of the communication system. See Fig. 7.

                                                                    Citation 7: ACLR




                                                                         Fig. 7

                           Source: https://www.xilinx.com/support/documentation/white_papers/wp509-rfsampling-data-
                                         converters.pdf, Page 14, Last Accessed on June 19, 2020, Exhibit C




                          The data-modulated signals can be leaked into another channel. ACLR will show signal data if it
                          has been leaked into another channel, therefore creating a spectral null within the channel as the
                          spectral power has dropped. See Fig. 8.




                                             7
                     Case 1:20-cv-01229-CFC-JLH Document 11-2 Filed 11/23/20 Page 8 of 12 PageID #: 265

                                                                  Exhibit 2

                                                                                         Citation 8: ACLR Example




                                                                                                    Fig. 8

                                                          Source: https://www.xilinx.com/support/documentation/white_papers/wp509-rfsampling-data-
                                                                      converters.pdf, Page 14, Last Accessed on June 19, 2020, Exhibit C



1b. introducing a phase Analyzer      406   processes   The accused instrumentality implements a method that introduces a phase shift between the data
shift between the data signal 414 and, based on the signal and a clock signal based on the analysis, wherein the carrier signal is based on the clock
signal and a clock signal processing, generates a signal.
based on the analysis, control signal 416 applied to



                                                                          8
                      Case 1:20-cv-01229-CFC-JLH Document 11-2 Filed 11/23/20 Page 9 of 12 PageID #: 266

                                                                       Exhibit 2

wherein the carrier signal   phase shifter 408. Based on
is based on the clock signal 416, phase shifter
                                                             Xilinx Zynq Ultrascale+ provides a mixed-mode clock manager (MMCM) to dynamically change
signal.                      408 adjusts the phase of
                                                             the clock output frequency. The MMCM has infinite fine phase shift capabilities in either direction
                             clock signal 112 to generate
                                                             and can be used in dynamic phase shift mode. See Fig. 9.
                             a phase-shifted clock signal
                             412 applied to driver 114 of                                    Citation 9: MMCM Phase Shift
                             modulator       108.   Using
                             signal 412 instead of signal
                             112,    e.g.,      helps   to
                             compensate       for   phase
                             drifts of modulator 108                                                        Fig. 9

                             and maintain signals 118
                                                                  Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                             and 102 in better alignment
                                                                             clocking.pdf, Page 8, Last Accessed on June 19, 2020, Exhibit B
                             with each other.

                             [Col. 3, Line 57-65]
                                                             The MMCM uses the clock outputs to control the modulation period. The frequency is modulated
                                                             along with CLKFBOUT and CLKOUT (clock signals) within the MMCM. See Fig. 10.




                                                                                9
Case 1:20-cv-01229-CFC-JLH Document 11-2 Filed 11/23/20 Page 10 of 12 PageID #: 267

                                      Exhibit 2

                                                           Citation 10: MMCM Modulation




                                                                         Fig. 10

                                 Source: https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                                            clocking.pdf, Page 62, Last Accessed on June 19, 2020, Exhibit B




                           The clock outputs are then used for possible phase-shifting within the MMCM as they correlate
                           together. See Fig. 11.

                                                      Citation 11: Phase Shift and Clock Output




                                                                         Fig. 11




                                              10
Case 1:20-cv-01229-CFC-JLH Document 11-2 Filed 11/23/20 Page 11 of 12 PageID #: 268

                                    Exhibit 2

                                                                    Source:
                           https://www.xilinx.com/support/documentation/application_notes/xapp888_7Series_DynamicRec
                                            on.pdf, Page 3, Last Accessed on June 19, 2020, Exhibit D




                                           11
              Case 1:20-cv-01229-CFC-JLH Document 11-2 Filed 11/23/20 Page 12 of 12 PageID #: 269

                                                        Exhibit 2

                                                      References Cited


Exhibit (s)       Description                          Link
Exhibit A         Zynq Ultrascale+ Product              https://www.xilinx.com/support/documentation/product-briefs/zynq-ultrascale-
                                                        plus-product-brief.pdf
Exhibit B         Ultrascale+ Clocking Resource User https://www.xilinx.com/support/documentation/user_guides/ug572-ultrascale-
                  Guide                              clocking.pdf
Exhibit C         Understanding Key Parameters for RF https://www.xilinx.com/support/documentation/white_papers/wp509-rfsampling-
                  Sampling                            data-converters.pdf
Exhibit D         MMCM Dynamic Reconfiguration          https://www.xilinx.com/support/documentation/application_notes/xapp888_7Serie
                                                        s_DynamicRecon.pdf




                                                               12
